Detailed Action
Summary
1. This office action is in response to the RCE filed on April 26, 2022. 
2. Claims 11 and 17 are previously  canceled claims.
3. Applicant has amended claims 1-3,6-10,12-13 and 15-16. Claims 1 and 10 are amended to incorporate part of the allowable subject matter of claim 2 and 12 from recent office action respectively. Claims 16 and 18-20 are previously allowed.
Continued Examination Under 37 CFR 1.114
4. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021has been entered.
 
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
6. The drawings submitted on 10/01/2020 are acceptable. 

Allowable subject matter
7. Claims 1-10,12-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a low-pass filter circuit including a resistor having a respective first terminal and a capacitor having a respective first terminal, the resistor and the capacitor coupled in series between the input terminal and gates of the first and second FETs, in which the first terminals of the resistor and the capacitor are coupled to the body terminal of the second FET."
 In re to claim 10, claim 10 the prior art fails to disclose or suggest the emboldened and italicized features recites “a low-pass filter circuit coupled to the input terminal and coupled to the body terminal of the second transistor, the low-pass filter including a resistor having a respective first terminal and a capacitor having a respective first terminal, the resistor and the capacitor coupled in series between the input terminal and the control terminals of the first and second transistors, in which the first terminals of the resistor and the capacitor are coupled to the body terminal of the second transistor.”
In re to claim 16, claim 16 the prior art fails to disclose or suggest the emboldened and italicized features recites “a low-pass filter circuit including a resistor having respective first and second terminals and a capacitor having respective first and second terminals, the first terminal of the resistor coupled to the input terminal, the second terminal of the resistor coupled to the body terminal and the first terminal of the capacitor, the second terminal of the capacitor coupled to the second terminal of the second transistor and to the respective control terminals of the first and second transistors.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-9, claims 2-9 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 12-15, claims 12-15 depend from claim 10, thus are also allowed for the same reasons provided above.
In re to claims 18-20, claims 18-20 depend from claim 16, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839